Case 1:19-cv-14807-RBK-KMW Document 1-2 Filed 07/08/19 Page 1 of 1 PageID: 9




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


       Reinauer Transportation Companies, LLC,

                      Plaintiff,                            ___ Civ. ___ (   )( )
       -against-
                                                                  Filed under Rule 9(h)
       M/T SEANOSTRUM, in rem, Seanostrum Tanker                      Fed.R.Civ.P.
       Limited and Valles Steamship (Canada), Ltd.,
                                                                       (Admiralty)
                      Defendants,




                       APPLICATION FOR ISSUANCE OF EX PARTE ORDER
                              OF ARREST OF M/T SEANOSTRUM


      TO:    Honorable Judges of this Court:

             Plaintiff Reinauer Transportation Companies, LLC, by its attorneys, Kaufman,

      Dolowich & Voluck, LLP, upon the Verified Complaint in this matter filed in this Court on July

      8, 2019, annexed hereto, hereby request the Court to enter an order directing the United States

      Marshal to seize and arrest the vessel M/T SEANOSTRUM, thereby causing the Court to obtain

      in rem jurisdiction over the vessel.

      Dated: July 8, 2019

                                                  Kaufman, Dolowich & Voluck, LLP
                                                  Attorneys for Plaintiff
                                                  Reinauer Transportation Companies, LLC



                                                  By:_________________________________
                                                        Gino A. Zonghetti (GAZ-2647)
